Citation Nr: 1603117	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1973, January 2003 to April 2004, and May 2011 to June 2012, with service in Iraq from April 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before the undersigned Veterans' Law Judge in September 2014.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea had its onset during active military service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 14); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was diagnosed with obstructive sleep apnea after a sleep study with polysomnograph in February 2013.  

During the September 2014 Board hearing, the Veteran testified that he began having symptoms while serving in Iraq in approximately 2003 to 2004.  See hearing transcript, p.8-9.  He stated that he did not report his symptoms during service as he feared that he would be discharged early from the military.  The Veteran's wife also testified that she noticed that the Veteran had sleeping problems after he returned from Iraq in 2004.  She noticed soon after his return that he snored very loudly and that the snoring sounded similar to choking.  She testified that she often had to wake him up to ensure that he was breathing.      

The Veteran submitted a lay statement in March 2014.  He stated that his sleep apnea symptoms did not exist until his deployment to Iraq.  A lay statement from an individual who served with the Veteran in Iraq was also submitted in March 2014.  The individual stated that the Veteran reported problems with snoring and not feeling rested during this time.  The Veteran's wife submitted a lay statement as well.  She stated that the Veteran did not have sleep apnea symptoms prior to his deployment to Iraq.  She stated that she noticed problems with his snoring once he returned from Iraq.    

The Veteran was afforded a VA examination in March 2014.  The examiner opined that the obstructive sleep apnea was less likely than not related to service as the Veteran denied pertinent symptoms during service.  The examiner acknowledged the Veteran's lay statements that he had snoring problems in service but the examiner stated that snoring was not the same as a diagnosis of sleep apnea.  The examiner further stated that he had risk factors of sleep apnea including age, gender, and obesity.        

The Board finds the Veteran's testimony coupled with the testimony of his wife and an individual who served with him in Iraq to be highly probative.  Although the Veteran did not report his symptoms during service, he testified that he was afraid he would be discharged early from the military.  His wife competently and credibly testified that as soon as the Veteran returned from Iraq he experienced symptoms of loud snoring that resembled choking.  Moreover, VA treatment records from March 2007 noted symptoms of trouble sleeping and a December 2012 treatment record, which was dated prior to the Veteran's current service connection claim, noted that the Veteran had symptoms suggestive of sleep apnea since his return from Iraq.  In light of this evidence, the Board finds the March 2014 VA examination report to be less probative than the lay statements and the VA treatment records.

After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted in light of the lay statements stating that the Veteran did not have symptoms prior to his deployment and that his symptoms began during service.  See March 2014 lay statements and September 2014 Board hearing transcript, p.8-9.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 C.F.R. § 3.303.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


